          Case 5:18-cv-00044-TES Document 91 Filed 07/17/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


JULIANNA “JILL” BRANNEN, as Trustee
of the 1996 C. Bishop Brannen III Irrevocable
Trust; CLINTON B. BRANNEN, IV; and
SARAH-AVERILL BRANNEN,

        Plaintiffs,                                     CIVIL ACTION NO.
                                                         5:18-cv-00044-TES
v.
JACKSON NATIONAL LIFE
INSURANCE COMPANY,

        Defendant.



                                          ORDER



        On April 11, 2018, Defendant deposited funds into the Court’s registry that were

 at issue in this matter. As the suit has concluded, the Court must now return those

 funds. In accordance with the parties’ settlement agreement [Doc. 89], the Court

 DIRECTS and AUTHORIZES the Clerk of the Court to return the funds on deposit in

 the Court’s registry in a check made payable to “Julianna Brannen, as Trustee of the

 1996 C. Bishop Brannen III Irrevocable Trust”, by certified mail, with a return receipt, to

 her address at “c/o Edward A. Piasta, Piasta Newbern Walker, LLC, 3301 Windy Ridge

 Parkway, Suite 110, Atlanta, Georgia 30339.” [Id., ¶ 7].

        SO ORDERED, this 17th day of July, 2020.

                                [signature on following page]
Case 5:18-cv-00044-TES Document 91 Filed 07/17/20 Page 2 of 2



                           S/ Tilman E. Self, III
                           TILMAN E. SELF, III, JUDGE
                           UNITED STATES DISTRICT COURT




                              2
